Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Takeuchi (US. 2016/0315430 A1) teaches “A first connector, comprising: an insulated body comprising a pair of first side walls and a pair of first end walls, wherein the pair of first side walls and the pair of first end walls are enclosed to form a 5first connection space; a plurality of first terminals held in the pair of first side walls; and a plurality of fastening members, wherein each of the fastening members comprises: a first covering plate, wherein each of the first covering plates is held in an outer surface of each of the first end walls, an end top plate extends from each of the first 10covering plates and covers a top portion of each of the first end walls, and a plurality of first side plates, wherein each of the first side plates is held in an outer surface of each of the first side walls, a side top plate extends from each of the first 15side plates and covers a top portion of each of the first side walls, a side contact sheet is in the first connection space and bends inwardly from the side top plate, and the side contact sheet covers an inner surface of each of the first side walls.”(First connector 101, insulated body 111, first side walls112, first end walls 122, terminal 161, fastening members 151, and cover plates 157)

The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-5 are dependent on claim 1 and are therefore allowable for the same reasons. 
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 6 Takeuchi et al. (US. 2016/0315430 A1) teaches “A second connector (101), comprising: 
an insulated base (111) comprising a pair of second side walls (14) and a pair of second end 5walls (21b), wherein the pair of second side walls (14) and the pair of second end walls (21b) are enclosed to form a second connection space (22), and the insulated base (11) comprises a guiding column (13) in an inner portion of the second connection space (22); 
a plurality of second terminals (61) respectively held in the pair of second side walls (14) and two sides of the guiding column (13); and 
10a plurality of positioning members (51), wherein each of the positioning members (51) comprises: 

a plurality of second side plates (53), wherein each of the second side plates (53) is held in an outer surface of each of the second side walls (14), a side top plate (54a) extends from each of the second side plates (53) and covers a top portion of each of the second side walls (14), a side 20contact sheet (54b) is in the second connection space (22) and bends inwardly from the side top plate (54a), and the side contact sheet (54b) covers an inner surface of each of the second side walls (14); and 
a plurality of contact arms (54c) respectively held in the inner portion of the second connection space (22) and the two sides of the guiding column (13).”
Takeuchi et al. (US. 2016/0315430 A1) does not teach “wherein each of the contact arms comprises an extension arm and an elastic arm, the extension arm extends outwardly from a bottom portion of the side contact sheet of each of the second side plates toward the inner portion of the second connection space, and the elastic arm bends outwardly from an end portion of the extension arm toward a side portion of the guiding column.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 6, these limitations, in combination with 
Claims 8-10 are dependent on the amended claim 6 and are therefore allowable for the same reasons.  
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 11 Takeuchi et al. (US. 2016/0315430 A1) teaches “A second connector, comprising: an insulated base comprising a pair of second side walls and a pair of second end walls, wherein the pair of second side walls and the pair of second end walls are enclosed to form a second connection space, and the insulated base comprises a guiding column in an inner portion of the second connection space; a plurality of second terminals respectively held in the pair of second side walls and two sides of the guiding column; and a plurality of positioning members, wherein each of the positioning members comprises: a second covering plate, wherein each of the second covering plates is held in an outer surface of each of the second end walls, an end top plate extends from each of the second covering plates and covers a top portion of each of the second end walls, an end contact sheet is in the second connection space and bends inwardly from the end top plate, and the end contact sheet covers an inner surface of each of the second end walls; a plurality of second side plates, wherein each of the second side plates is held in an outer surface of each of the second side walls, a side top plate extends from each of the second side Application No. 16/884,519 Attorney Docket No. 5750/0612PUS1 Response to Office Action dated 16 Apr 2021 Page 5 of 7 plates and covers a top portion of each of the second side walls, a side contact sheet is in the second connection space and bends inwardly from the side top plate, and the side contact sheet covers an inner 
Takeuchi et al. (US. 2016/0315430 A1) does not teach “wherein each of the contact arms comprises a first extension portion, a second extension portion, a third extension portion, and two fourth extension portions, the first extension portion bends outwardly from a bottom portion of the end contact sheet of each of the second covering plates toward the inner portion of the second connection space, the second extension portion bends outwardly from an end portion of the first extension portion toward an end portion of the guiding column, the third extension portion bends outwardly from a top portion of the second extension portion toward a top portion of the guiding column, and the two fourth extension portions bend outwardly from two sides of the third extension portion toward a side portion of the guiding column.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 11, these limitations, in combination with remaining limitations of claim 11, are neither taught nor suggested by the prior art of record, therefore claim 11 is allowable.
Claim 12 is dependent on claim 11 and are therefore allowable for the same reasons.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/
Patent Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831